DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13, 15-17, and 19-20 are pending in this office action and presented for examination. Claims 1, 4-5, 9-11, and 15-17 are newly amended, and claims 14 and 18 are newly cancelled, by the responses received February 22, 2022, and January 28, 2022.

Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 9, an “and” appears to be newly missing (before the last “wherein” limitation before the control logic limitation).
Claims 2-10 are objected to for failing to alleviate the objection of claim 1 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the write to one of the first set of prediction tables of the first side” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claims, in view of an amendment to claim 1. Note that while claim 1 as amended recites a write to “the first side”, claim 1 as amended does not specifically recite the write is to “one of the first set of prediction tables” of the first side. For the purposes of this office action, Examiner is interpreting “the first side” in the last two lines of claim 1 to be “one of the first set of prediction tables of the first side”. 

Claim 16 recites the limitation “the a branch prediction entry” in line 2. However, it is indefinite as to whether this limitation is to be interpreted as “the branch prediction entry” or “a branch prediction entry”. For the purposes of this office action, Examiner is taking the former possibility to be the case. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) can be interpreted as software per se and thus can be made without an actual hardware apparatus. For example, paragraph [0019] discloses: “Hardware descriptor languages (HDLs), like Verilog and very high-speed integrated circuit (VHDL) are used to create high-level representations of a circuit, from which lower-level representations and ultimately actual wiring can be derived.” As such, Examiner recommends inserting the limitation “hardware” in an appropriate part of the claim and all relevant places in further dependent claims (e.g. replacing the limitation “control logic” with the limitation “hardware control logic”).

Allowable Subject Matter
Claims 11-13, 15, 17, and 19-20 are allowed.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. Eickemeyer et al. is the closest prior art reference (see the pertinent prior art section of the office action dated October 29, 2021, for what Eickemeyer et al. discloses and its relevance to the claims). However, the prior art of record, alone or in combination, fails to disclose or render obvious the limitation “writing a branch prediction entry for the first branch instruction to the first side based on receiving the indication of the misprediction” in the context of and in combination with the remaining limitations of claim 11. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the limitation “writing a branch prediction entry for the first branch instruction to one of the first or second sides” in the context of and in combination with the remaining limitations of claim 17. 

Response to Arguments
Applicant on page 11 argues: “Various amendments have been made to the specification through this Response to correct typographical and grammatical errors and to provide a correct and accurate description of certain embodiments of the disclosure as originally disclosed. For instance, page 2 of the non-final Office Action requests that the Abstract be written in narrative form. Applicant has amended the Abstract consistent with this request. Further, paragraph [0034] has been corrected for the missing comma. Although these amendments effect several changes to the specification, no new matter has been added.”
In view of the aforementioned amendments, the previously presented objections to the specification are withdrawn.

Applicant on page 11 argues: ‘Replacement sheet 1 of 1 is submitted with this response to correct FIG. 2A by adding the reference numeral "40" with corresponding arrow reference as indicated as missing on page 2 of the Office Action.’
In view of the aforementioned replacement sheet, the previously presented objection to the drawings is withdrawn.

Applicant on page 12 argues: “Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly failing to comply with the written description requirement. Applicant has amended the claims consistent with the observations set forth on pages 5-8 of the non-final Office Action, and believes the rejections to be rendered moot.
In view of the aforementioned amendments, the previously presented indefinite rejections are withdrawn.

Applicant on page 12 argues: “In other words, there is nothing to indicate that the final product resulting from the design is merely a software construct, but rather, is clearly a physical hardware device via the foundry. For at least this reason, Applicant respectfully requests that the rejection be withdrawn.”
However, while the final product resulting from the design may well be a physical hardware device via the foundry, Examiner submits that the claim does not specify that the microprocessor is a final product resulting from a design that is a physical hardware device via a foundry. As noted in the rejection, instant paragraph [0019] discloses that “[h]ardware descriptor languages (HDLs), like Verilog and very high-speed integrated circuit (VHDL) are used to create high-level representations of a circuit, from which lower-level representations and ultimately actual wiring can be derived”, and Examiner submits that a high-level representation of a circuit, created using a hardware descriptor language, can likewise be considered a circuit. 
In addition, the portion of instant paragraph [0019] that was reproduced by Applicant discloses “[t]his netlist defines the actual circuit that is produced by, for example, a foundry”. Examiner submits that if a (non-hardware) netlist “defines” (or “represents”) a hardware circuit, then the netlist can be considered to be a circuit, albeit in software form rather than hardware form.
Therefore, Examiner submits that the claimed microprocessor (and the components that the microprocessor is recited to comprise) may be considered software under the broadest reasonable interpretation in the context of the instant disclosure. In other words, given that the specification discloses software which defines/represents a circuit, Examiner submits that the broadest reasonable interpretation of a circuit (such as a microprocessor) is software. 
Examiner recommends inserting the limitation “hardware” in an appropriate part of the claim and all relevant places in further dependent claims (e.g. replacing the limitation “control logic” with the limitation “hardware control logic”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182